Name: Regulation (EEC) No 1994/73 of the Commission of 24 July 1973 supplementing Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: processed agricultural produce;  plant product;  trade policy;  tariff policy
 Date Published: nan

 25 . 7 . 73 Official Journal of the European Communities No L 204/17 REGULATION (EEC) No 1994/73 OF THE COMMISSION of 24 July 1973 supplementing Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats HAS ADOPTED THIS REGULATION : Article 1 The following Article 12A shall be added to Regula ­ tion (EEC) No 205/73 : 'Article 12A : 1 . The Member States shall communicate to the Commission on the 5th and 20th day of each month for the preceding fortnight the quan ­ tities of oil seeds and oil-cake for which export licences have been issued, for which the refund has not been fixed in advance, as referred to in Art ­ icle 1 of Regulation (EEC) No 1986/73 . If the quantities for which the export licences have been requested in a Member State do not seem to it to correspond to a normal trade flow, the Member 'State shall inform the Commission immediately , indicating on the one hand the quantities for which the licences have been requested but not yet issued and on the other hand those for which the licences have been issued during the current fortnight. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (*) of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by the Act ( 2 ) on the Conditions of Accession and the Adjustments to the Treaties ; Having regard to Council Regulation No 162/ 66/EEC ( 3 ) of 27 October 1966 on trade in oils and fats between the Community and Greece ; Having regard to Council Regulation (EEC) No 1986/73 ( 4 ) of 24 July 1973 on export licences for oil seeds and oil-cake, and in particular Article 1 (3 ) thereof ; Whereas Regulation (EEC ) No 1986/73 set up a ' system of export licences for oil seeds and oil-cake ; whereas the detailed rules for the application of the said Regulation were laid down in Commission Regulation (EEC) No 1993 /73 ( 5 ) of 24 July 1973 ; Whereas in order to permit the Commission an accurate view of the trade flows of the products set out above, it is necessary that the Member States communicate regularly to the Commission the details relating to the exports of these products ; whereas , therefore , Commission Regulation (EEC ) No 205/73 ( 6 ) of 25 January 1973 on communica ­ tions between Member States and the Commission concerning odls and fats shall be supplemented ; Whereas the measures provided for in this Regula ­ tion are in accordance with the Opinion of the Management Committee for Oils and Fats : 2 . For the purposes of this Article : ( a ) " the fortnight preceding the 5th of each month" means the period from the 16th to the end of the month preceding the date specified ; ( b ) " the fortnight preceding the 20th of each month" means the period from the 1st to the 15th of that month.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1973 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No 172 , 30 . 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( 3 ) OJ No 197, 29 . 10 . 1966 , p . 3393/66 . ( 4) See p . 1 of this Official Journal . ( 5 ) See p. 15 of this Official Journal . ( 8 ) OJ No L 23 , 29 . 1 . 1973 , p. 15 .